Case: 14-20495      Document: 00513106485         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                               July 7, 2015
                                    No. 14-20495
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


ERNEST D. NEWMAN,

                                                 Plaintiff-Appellant

v.

EXECUTIVE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE; DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE – CORRECTIONAL INSTITUTIONAL DIVISION; CHAPLAIN
MARTIN, Chaplain of the Powledge Unit; WARDEN WHIET, Warden of the
Powledge Unit; ASSISTANT WARDEN AULT, Assistant Warden of the
Powledge Unit,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-2036


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Ernest D. Newman, Texas prisoner # 1892170, appeals the dismissal of
his 42 U.S.C. § 1983 complaint as barred by 28 U.S.C. § 1915(g). Newman



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. UST47.5.4.
    Case: 14-20495    Document: 00513106485     Page: 2   Date Filed: 07/07/2015


                                 No. 14-20495

argues that the dismissal was improper because he was not proceeding in
forma pauperis.
      It is unclear from the record whether the district court knew that
Newman had taken steps to obtain the filing fee from the Inmate Trust Fund.
It is also unclear whether the district court received those funds. Accordingly,
the case is REMANDED for the limited purpose of permitting the district court
to determine whether the filing fee was paid. Upon ruling, the district court
shall return the case to this court for dismissal or further proceedings, as may
be appropriate.




                                       2